DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claims 1-16, drawn to a power generation apparatus.
Group II, Claim 17, drawn to a control apparatus.
Group III, Claim 18, drawn to a control program.



Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a power generation apparatus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakamura et al. (US 2015/0200432). Specifically Nakamura teaches a power generation apparatus comprising a fuel cell unit (150) which comprises a fuel cell (151) therein (“power generation unit equipped with a fuel cell”), an air blower ([0062], [0067]) (“an oxygen-containing gas supply unit configured to supply an oxygen-containing gas to the power generation unit”), and a control board (156) (“controller configured to control power generation by the power generation unit”) (Figure 3, [0062], [0067]). Nakamura teaches that during an idling mode, the control board operates so as to reduce output power from the fuel cell unit to be zero, wherein it is interpreted that said output power reduction would necessarily occur when a condition (“first predetermined condition”) is satisfied (e.g. the condition at which oxidant is not suppled in an amount which would increase power output above zero) ([00721], [0079]-[0080]). Nakamura also teaches that during the idling mode, the reduction of output power also occurs when while temperature is maintained at about 700°C, wherein it is interpreted that said temperature maintenance necessarily occurs when a condition (“second predetermined condition”) is also satisfied (e.g. the condition at which temperature is maintained at a power generation temperature) ([0080]).
Accordingly, Nakamura teaches the instantly claimed invention of independent Claim 1.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729